Citation Nr: 0015383	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-32 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1960 to January 1964.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1997 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 1998, the Board remanded this case to the RO.  The 
case was returned to the Board in May 2000.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
hearing loss and any incident or manifestation during the 
veteran's period of active service.  

2.  There is no competent medical evidence of a nexus between 
current tinnitus and any incident or manifestation during the 
veteran's period of active service.  


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Organic disease of the 
nervous system, such as sensorineural hearing loss, may be 
presumed to have been incurred in service when the condition 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (1999).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded under 
38 C.F.R. § 3.303(b) if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b), if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

Factual Background

The veteran's DD Form 214 and his service personnel records 
show that in service he was a maintenance technician with an 
aviation patrol squadron.  

The veteran's service medical records are negative for a 
complaint or diagnosis of hearing loss.  At an examination 
for separation in January 1964, audiometric results in ASA 
(ISO) units were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
15 (25)
15 (20)
LEFT
0 (15)
-10 (0)
0 (10)
20 (30)
10 (15)

VA audiological testing in October 1993 and September 1997 
showed bilateral high frequency hearing loss disability, 
under VA standards.  

In October 1996, a private audiologist reported that the 
veteran had moderate bilateral high-frequency sensorineural 
hearing loss.  In a statement received in November 1996, the 
veteran stated that the private audiologist told him that his 
hearing loss could have started while he was in service.  

In support of his claim, the veteran submitted an article 
dated in February 1994 entitled "Health Beat, Hearing Loss:  
are baby boomers heading for a sonic bust?", which stated 
that:  Noise-induced hearing loss is the result of repeated 
exposure to loud noise; hearing deteriorates gradually over a 
period of years; and workers at greatest risk for 
occupational noise-induced hearing loss include firefighters, 
military personnel, and truckdrivers.  

The veteran has stated that he has had hearing loss and 
tinnitus since sustaining acoustic trauma in service, and 
that he has had no significant postservice noise exposure.  

At a VA social and industrial survey in July 1998, the 
veteran stated that he served as a crash truckdriver at a 
naval air station; he was constantly exposed to loud noise 
from airplanes; his postservice jobs included working in a 
fiberglass insulation plant and as a truckdriver.  
Information from the Social Security Administration 
concerning the veteran's various employers is consistent with 
his statement.  

As requested by the Board in the remand of May 1998, the 
veteran underwent an ear disease examination in July 1998.  
At the examination, the veteran stated that in service he was 
stationed at naval air stations where pilots were being 
trained; in service, he did not have any difficulty with his 
hearing or ringing in his ears; around 1985, he began to 
notice some hearing loss, which gradually worsened.  An 
examination revealed no evidence of active ear disease.  The 
diagnoses were bilateral hearing loss and tinnitus.  In 
response to a question as to whether it is at least as likely 
as not that the veteran's hearing loss and tinnitus are due 
to acoustic trauma in service, the examiner's opinion was in 
the negative.  



Analysis

Upon careful consideration of the evidence, the Board finds 
that two of the three elements of a well-grounded claim have 
been satisfied.  Current disabilities of hearing loss and 
tinnitus have been demonstrated by competent evidence.  The 
veteran's account of suffering the injury of acoustic trauma 
in service is presumed to be credible for the purpose of the 
well-grounded claim analysis.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

However, the third element of a well-grounded claim has not 
been satisfied.  There is no competent evidence of a nexus 
between the current disabilities of hearing loss and tinnitus 
and the presumed injury in service.  The private audiologist 
did not state an opinion on the issue of the etiology of the 
veteran's current hearing loss and tinnitus.  The veteran's 
account of what the private audiologist purportedly told him 
does not constitute competent medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

In addition, the VA examiner found that it was not likely 
that the veteran's current hearing loss and tinnitus are 
related to noise exposure in service.  The veteran's own 
statements do not serve to make his claims well grounded, 
because laypersons are not qualified to offer opinions on 
questions of medical diagnosis or a medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
article concerning noise-induced hearing loss does not serve 
to make the veteran's claims well grounded, because it does 
not specifically link the veteran's current hearing loss and 
tinnitus to noise exposure in service as opposed to 
postservice noise exposure.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).

The veteran's claims are also not well grounded under 
38 C.F.R. § 3.303(b) and Savage, because chronic hearing loss 
(as defined by 38 C.F.R. § 3,.385) and tinnitus in service 
and since service has not been demonstrated by competent 
evidence, and there is no medical or audiological evidence of 
a nexus between the veteran's current disabilities, a 
condition present in service and claimed continuous 
postservice symptomatology. 
The Board has considered the results of  the veteran's 
separation from service audiological evaluation in January 
1964, which revealed decibel levels of 25 and 30 at 3000 
Hertz, at least as measured in ISO units.  By some medical 
authorities, decibel thresholds higher than 20 indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).   However, this examination did not reveal hearing 
loss as defined by the applicable VA regulation (38 C.F.R. 
§ 3.385), although such is not required for service 
connection.  Service connection is still possible if the 
veteran currently has a hearing loss disability under the 
standards of 38 C.F.R. § 3.385, and the condition can be 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  Here, the veteran currently has hearing loss as 
defined by the cited legal authority but the only opinion 
that addresses the question of whether his current hearing 
loss is causally linked to service, to include his history of 
excessive noise exposure, goes against the contended causal 
relationship.  In the absence of competent evidence of such a 
nexus, the Board must conclude that the claim is not well 
grounded.  As to tinnitus, the disability was first reported 
many years after service and, as with the veteran's hearing 
loss, the only opinion that addresses the question of whether 
a current diagnosis of tinnitus is etiologically related to 
service (see June 1998 VA examination) goes against such a 
relationship.  Thus, the claim for service connection for 
tinnitus must also be denied as not well grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for hearing loss and tinnitus "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for hearing loss and tinnitus.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  





ORDER

Well-grounded claims not having been submitted, service 
connection for hearing loss and tinnitus is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

